TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00681-CV



                                Derrasette Westbrook, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 212,847-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


                This is an accelerated appeal from an order terminating the parental rights of

Derrasette Westbrook to her minor child, F.M. Westbrook’s court-appointed attorney filed

an Anders brief containing a professional evaluation of the record and demonstrating that there

are no arguable grounds to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744

(1967). Counsel concludes that the appeal is without merit. The brief meets the requirements of

Anders. See Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47

(Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of

parental rights).

                A copy of counsel’s brief was delivered to Westbrook, who was advised of her right

to examine the record and to file a pro se brief. No pro se brief has been filed. After reviewing the

record, we have found nothing that would arguably support an appeal, and we agree that the appeal
is frivolous and without merit. We affirm the judgment of the trial court and further grant counsel’s

motion to withdraw as attorney.




                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: August 29, 2007




                                                 2